Title: 21st.
From: Adams, John Quincy
To: 


       Mr. Williams gave us a public lecture this afternoon, containing, an account of the different constellations in the Heavens. We had at Little’s chamber a meeting of the ΦBK. Mr. Andrews read a dissertation, containing a panegyric, upon the Ladies. A Letter from the branch of the Society at New-Haven was read, containing some queries respecting the granting a charter to Dartmouth, and an account of their transactions, upon a certain affair. After the letter was read a committee of 3, was appointed to answer it. The meeting was then adjourned to Monday March 5th. I pass’d a couple of hours with Freeman.
      